Citation Nr: 0517763	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for removal of the gallbladder.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia with scars and retained foreign 
bodies, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1978.  The veteran served in combat.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs  (VA).  In a February 2001 rating decision, 
an increased rating for residuals of a fracture of the left 
tibia with scars and retained foreign bodies was denied.  In 
an April 2001 rating decision, the RO determined that there 
was clear and unmistakable error in an August 1970 rating 
decision which failed to grant service connection for removal 
of gallbladder.  Service connection was thereby granted for 
removal of the gallbladder and a 10 percent rating was 
assigned effective March 1970.  The veteran perfected an 
appeal as to both issues listed on the front page of this 
rating decision.  In August 2003, the Board remanded this 
case.  

The issue of an increased rating for scar of the left knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's removal of the gallbladder was productive 
of no more than mild symptoms prior to November 13, 2000.  

2.  As of November 13, 2000, the veteran's removal of the 
gallbladder has been productive of severe symptoms, but 
without weight loss or malnutrition.  

3.  The veteran does not have malunion or nonunion of the 
tibia nor any residual muscle damage due to shell fragment 
wounds to the left lower extremity.




4.  The veteran's disability of the posterior tibial nerve is 
no more than moderate in degree.  

5.  The veteran has a 2.6 by .5 centimeter scar on the medial 
left knee which is tender, painful, and superficial; his 
other scarring of the left lower extremity is not tender, 
painful, poorly nourished with repeated ulcerations, 
productive of limitation of motion, 144 square inches (929 
sq. cm.) or greater, unstable, or otherwise productive of 
functional impairment.  


CONCLUSIONS OF LAW

1.  Prior to November 13, 2000, residuals of removal of the 
gallbladder is no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.112, 4.114, Part 4, Diagnostic Codes 7318, 7319 (2001).

2.  As of November 13, 2000, residuals of removal of the 
gallbladder warrants a 30 percent rating, but no more.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.112, 4.114, Part 4, Diagnostic Codes 7318, 7319 (2004).

3.  The criteria for an increased rating for residuals of a 
fracture of the left tibia with scars and retained foreign 
bodies, currently rated as 10 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 8525 (2204), 7802 (2002 and 2004), 
7803 (2002 and 2004), 7804 (2002 and 2004), 7805 (2002 and 
2004).

4.  A separate 10 percent rating is warranted for a 2.6 by .5 
centimeter scar on the medial left knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(2002 and 2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
July 2001 and August 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's medical records have been obtained 
and he has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

While the veteran was serving in Vietnam, he was injured and 
sustained shell fragment wounds to, in particular, the left 
lower extremity.  In addition, he sustained a spiral fracture 
of the distal left tibia.  He was given a long leg cast.  His 
wounds were debrided.  Approximately 4 months later, the cast 
was removed and the fracture was noted to be well-healed.  He 
participated in physical therapy.  On discharge examination, 
he had multiple scars located on the left leg, particularly 
on the knee and left thigh.  The veteran was separated from 
service in March 1970.  

In June 1970, the veteran was afforded a VA examination.  At 
that time, the veteran reported that his stomach bothered him 
and that he had gas and pain which occurred approximately one 
time per week.  He reported that his bowels did not move and 
he went to the bathroom about once every two days.  He 
related that he took Maalox.  The veteran also related that 
his left lower leg bothered him if he walked a good deal.  

Examination of the abdomen showed that it was scaphoid in 
type.  There was a very mild superficial tenderness elicited 
in the right upper abdominal quadrant, periumbilical area and 
lower mid-abdomen.  However, there was no deep tenderness and 
no definite localization on any tenderness.  There was no 
apparent liver enlargement.  There was a 7.5 inch linear 
white solid vertically placed surgical scar of the mid-line 
of the upper abdomen, an apparent residual of exploratory 
procedure and cholecystectomy.  There was a 2 inch white 
solid linear horizontally placed scar of the right abdomen 
which was a residual of the site of the drainage tube.  There 
was a pale, circular scar 1/2 inch in diameter, not depressed, 
not tender, at the left lower abdominal quadrant, apparently 
a residual of a shell fragment wound.  

Examination of the left lower extremity revealed that there 
was a one inch linear red scar, not depressed, not tender, on 
the medial aspect of the middle third of the thigh, residual 
of shell fragment wound.  There was a very irregular circular 
white scar which was one inch in diameter which was 
asymptomatic and located on the anterior aspect of the distal 
half of the thigh.  On the left lower leg, there were 3 white 
scars.  A one inch linear scar was on the medial aspect of 
the proximal third of the lower leg.  A two inch pale linear 
scar was on the anterior aspect of the distal third of the 
lower leg.  The scars were somewhat difficult to identify.  
They were not depressed or tender.  They were asymptomatic.  
They were noted to be residuals of shell fragment wounds.  
With regard to the fracture of the left tibia, there was no 
deformity, angulation, or shortening.  

X-rays revealed that there was evidence of an old, healed 
fracture involving the lower end of the shaft of the tibia.  
The fragments had united in good position.  There were many 
small metallic foreign bodies (MFBs) in the soft tissues of 
the left leg.  Some were also embedded in the bone.  

In an August 1970 rating decision, service connection was 
granted for scars of the left leg with retained foreign 
bodies.  A non-compensable rating was assigned.  The veteran 
was also service-connected for scars located in other areas.  
Service connection was denied for a liver disorder.  The 
matter of service connection for removal of the gallbladder 
was not considered.  

In November 2000, correspondence was received from the 
veteran in which, in pertinent part, he requested an 
increased rating for left leg scars and service connection 
for removal of the gallbladder.  

In conjunction with his claim, the veteran was afforded a VA 
scar examination in December 2000.  The examiner noted that 
the veteran had a 3 centimeter long by 1 centimeter wide scar 
on his left knee which was slightly depressed.  He also had 
multiple other scars over his lower leg.  None of them were 
tender.  There was no ulceration or breakdown of the skin.  
There was minimal underlying tissue loss.  There was no 
inflammation, edema, or keloid formation.  The scars were the 
same color as the surrounding skin.  There was minimal 
disfigurement.  There was no limitation of function due to 
the scars.  X-rays revealed metallic foreign bodies in the 
soft tissue adjacent to the upper tibia medically and 
posteriorly.  There were no fractures or other bony 
abnormalities.  The diagnosis was multiple scars of the left 
lower leg.   

The veteran was also afforded a genitourinary examination.  
At that time, the veteran denied having any lethargy, 
weakness, anorexia, weight gain, or weight loss.  The veteran 
weighed 150 pounds.  

The veteran was additionally afforded a joints examination.  
The veteran complained of having left lower leg pain which 
radiated to his left knee and ankle and which was present on 
a constant basis.  The pain, however, did not inhibit him 
from hunting or working.  The veteran denied swelling of the 
left lower extremity.  He denied weakness, stiffness, heat, 
redness, instability, giving way or fatigability of the 
joints.  The veteran said that the left leg discomfort was 
worse with the cold weather and humid weather.  He reported 
that he did not use any crutches, cane, or corrective shoes 
and had not had any post-service surgery.  The veteran denied 
having dislocation or subluxation.  Physical examination 
revealed that the veteran had scars on his left lower leg.  
There was no swelling in the extremity and there was full 
range of motion.  There was no discoloration of the skin.  
There was no evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The veteran's gait was 
normal.  There was no functional limitations on standing or 
walking.  There were no callosities, breakdown, or unusual 
wear pattern.  There was no ankylosis present.  The diagnosis 
was neuralgia of the left lower leg.  

In a February 2001 rating decision, the veteran's left lower 
extremity disability was recharacterized as residuals of 
fracture of the left tibia with scars and retained foreign 
bodies, and granted an increased rating of 10 percent 
effective November 13, 2000.  The veteran appealed the matter 
of an increased rating.  

In an April 2001 rating decision, the RO determined that 
there was clear and unmistakable error in a August 1970 
rating decision which failed to grant service connection for 
removal of gallbladder.  Service connection was thereby 
granted for removal of gallbladder and a 10 percent rating 
was assigned effective March 7, 1970.  The veteran appealed 
the matter of the propriety of the initial rating.  

In August 2001, the veteran was afforded a VA 
gallbladder/pancreas examination.  At that time, the veteran 
reported that ever since his gallbladder was removed during 
service, he had had excessive diarrhea, gas, and an inability 
to tolerate any more than small meals.  The veteran stated 
that he had had a lot of abdominal distress and chronic 
diarrhea.  He denied having constipation.  He denied having 
any episodes of hematemesis or melena.  He reported 
occasional distension.  He denied having any fevers, fatigue, 
or weakness.  Physical examination of the abdomen revealed a 
surgical scar of approximately 8 centimeters in the mid-
abdomen as well as a right upper quadrant scar of 
approximately 3 centimeters.  Neither scar was elevated or 
depressed.  They were normal skin color.  There was no 
evidence of any ascites.  There was no tenderness anywhere in 
the abdomen.  There was no evidence of malnutrition, 
hepatosplenomegaly, or muscle wasting.   Muscle strength was 
normal.  There was no palmar erythema or spider angiomata.  
There was no abdominal distention.  The diagnosis was status 
post surgical removal of the gallbladder with resultant 
diarrhea.  

Thereafter, a letter was received from the veteran's wife.  
She indicated that the veteran's left leg, which had been 
fractured during service, still ached.  

Thereafter, VA medical records were received.  In June 2002, 
the veteran reported that he had diarrhea every time he ate 
with sharp pain, but no rectal bleeding.  He reported that 
his stools were black.  He also reported having a lot of gas 
and burping.  He underwent a colonoscopy which was normal.  
In September 2002, the veteran reported that he ate whatever 
he wanted and had no abdominal pain, rectal bleeding or 
melena.  Examination of the abdomen revealed that it was soft 
and non-tender with no palpable masses.  Bowel sounds were 
present.  In August 2003, it was noted that the veteran had 
lost 5 pounds.  Thereafter, the veteran reported that he had 
diarrhea problems.  He related that he moved his bowels 5-6 
times per day.  He related that sometimes there was blood.  
He stated that it did not matter what he ate, he always got 
severe diarrhea.  He indicated that Aciphex helped some with 
the diarrhea and helped a lot with the gas.  He also reported 
having occasional pains in his abdomen.  It was noted that he 
had chronic diarrhea.  The veteran also reported that he had 
pain in his leg and that it was hard for him to walk.  

Photographs of the left leg scarring is of record.  The 
photographs show scarring on the left leg to include a scar 
on the left knee and on the left lower leg, below the knee.

In August 2004, the veteran was afforded a VA bones 
examination.  The veteran's history was reviewed.  The 
veteran reported that he had had pain in his left lower leg 
for at least 20 years, if not longer.  He reported that the 
left lower leg hurt 70 percent of the time and varied with 
his activity level and work.  He pointed to the pain 
locations as the "fracture site and the left lower tibial 
region."  He stated that the pain was deep inside the leg 
and not in the muscle.  He felt that the fracture site itself 
had healed well and denied any instability at the fracture 
site.  He had had no episodes of osteomyelitis.  The 
intensity of the pain was usually 5/6 out of 10.  The pain 
was not only localized to the lower tibial region, but the 
veteran pointed just generally to the left lower leg.  The 
veteran thought that the left leg was weak when he was 
carrying things.  He stated that his left leg was not as 
steady.  There was no swelling noted at the fracture site.  
The veteran thought that there was some warmth in the lower 
tibial area once in a while.  There was no redness or 
drainage.  There was no instability of the fracture site.  
The veteran was unaware of any abnormal motion at the 
fracture site.  It was noted that he was taking pain 
medication.  He also used hot baths and topical application 
treatment to his leg.  The veteran denied any history of 
vascular or nerve injury to his left extremity.  He denied 
any problems with pallor or ulcerations to suggest an 
ischemic problem.  There were no symptoms to suggest 
claudication.  He did have some numbness at a couple of the 
scar sites.  

The veteran reported that his left lower extremity symptoms 
were increased with activity such as being on his feet and 
walking.  He reported that when he was working, this bothered 
him a fair amount and he would have to get off his feet, take 
his boots off, and rest for 15 minutes.  The veteran related 
that he did have flare-ups related to repetitive use such as 
work.  Also, walking under other circumstances or carrying 
heavy objects would cause him to have flare-ups of left lower 
leg pain.  When he had flare-ups, he rated the pain as 9-10 
out of 10 in intensity.  This occurred a couple of times a 
week and lasted for a 1/2 an hour to an hour.  To relieve the 
flare-up, the veteran reported that he would get off his 
feet.  Other than for excess walking or standing on ladders 
or uneven surfaces, there were no other specific 
precipitating factors.  As noted, the veteran had not felt 
weakness at the fracture site.  There was some element of 
fatigability involved in that the longer the veteran was on 
his feet or walking, the more likely he was to have problems.  

Currently, there was no active infection involving the bones 
or soft tissue of the left lower extremity.  The veteran did 
not use any type of supportive device specifically related to 
the left lower leg.  Functional limitations imposed by the 
veteran's leg problems were as follows.  He had problems 
related to work.  He could not hunt as much as he used to and 
now used a four-wheeler to get into the woods.  He was 
limited because of pain in the leg.  The examiner stated that 
it was impossible to determine with any degree of medical 
certainty the exact contribution of each limitation (left 
leg, right leg, and feet) to the limitations described.  In 
general, the veteran just had a limitation on how much he 
could walk in terms of time and distance.  

The veteran had x-rays of his left ankle which revealed 
multiple metallic foreign bodies.  The veteran related that 
he had had soreness and intermittent pain of the left ankle 
for a long time which he rated as 6 out 10 in intensity.  He 
indicated that he had some weakness and stiffness.  He denied 
swelling and erythema.  He reported that it felt unstable at 
time, but there was no locking.  There was fatigability and 
lack of endurance.  He denied any flare-ups and saw it more 
as chronic soreness and aching.  There was no history of 
incoordination.  The veteran did not wear an ankle brace or 
support.  There was no history of dislocation.  

The veteran had x-rays of his left knee which revealed 
multiple metallic foreign bodies which were adjacent to the 
upper tibia medially and posteriorly.  There were no joint 
abnormalities.  

The veteran reported knee pain which ranged from 3 out of 10 
in intensity to 5 out of 10 in intensity.  The knee was stiff 
in the morning, but there was no swelling.  The veteran 
reported that on standing, he did not want to put full weight 
on the knee because it felt weak.  At times, it felt warm, 
but there was no erythema.  The veteran felt that it was 
unstable and that he could not trust it.  There was no 
locking.  The left knee had fatigue and lack of endurance.  
The veteran reported that he had flare-ups without obvious 
cause and the pain increased to 6 out of 10 in intensity.  
This occurred once a week if he was working and lasted for 
one hour.  To relieve these episodes, the veteran would get 
off his legs, rub the knee, and move it back and forth.  He 
might take a pain pill.  With the flare-ups, he felt that 
there was a 30 percent reduction in range of motion and there 
was some grinding when he moved the knee.  The pain and 
fatigability both contributed to his loss of range of motion 
with flare-ups and the primary factor was pain.  The veteran 
also noted that when he got down on his knees to work, he 
could not get up as quickly and he developed some numbness 
and could not reassume putting weight on that leg in the 
standing position right away.  The veteran did not wear a 
knee brace and had no other history of injuries other than 
the shrapnel wounds sustained in Vietnam.  The veteran had no 
surgeries on the knee joint itself.  There was no history of 
dislocation of the knee joint.  Other than some tingling in 
the region of the scars about the left knee, the veteran 
denied any numbness.  There was no history of vascular or 
nerve damage related to his shrapnel wounds.  The veteran 
stated that he had never been told that he had a problem with 
circulation to his lower extremities, but he reported that 
his feet were cold all the time.  The examiner stated that 
there was no historical data to suggest incoordination as it 
involved the ankle or knee joints of the left leg.  

With regard to scars of the left leg, the veteran initially 
denied any problems.  The veteran's wife, however, stated 
that some of them, at least one in the area of the knee on 
the medial aspect, got red periodically.  There was no 
history to suggest instability of any of the scars with 
crusting and drainage.  There was no history to suggest 
inflammation with swelling, warmth, erythema.  None of the 
scars were significantly painful although some of them might 
be slightly touchy.  The veteran reported that the one at the 
medial left knee hurt sometimes if he pushed on it and it had 
a numb feeling also.  The veteran stated that it just did not 
feel like there was much meat on his bone at that site.  

Physical examination revealed that the veteran walked with a 
limp and appeared to favor his right leg and would bear more 
weight on his left leg.  When he stood on his toes, he 
complained of pain in the posterior aspect of his left thigh 
going up into his back.  He also had difficulty walking on 
his heels.  He was able to squat satisfactorily.  On his left 
leg were multiple scars.  The first scar was located on the 
left thigh which measured 2 centimeters in length and .7 
centimeters in width which was located in the left anterior 
thigh.  The scar was pale and superficial.  There was no sign 
of instability.  It was not tender.  There was scarring which 
was visible from the stitching that had been used.  The 
second scar was located of the medial left thigh which was 
superficial.  There was no sign of inflammation or 
instability.  It pinched a little with pressure.  It was not 
tender.  It measured 3 by .5 centimeters.  The third scar was 
located of the medial upper tibia below the knee on the left 
side.  It measured 2.6 by 3 centimeters.  The scar was a 
little touchy, but the veteran indicated that it was good.  
It was pale, superficial, with no significant tenderness, 
inflammation, or instability.  The fourth scar was located on 
the medial left knee and measured 2.6 by .5 centimeters.  It 
was pale, superficial, and sensitive to the touch.  There 
were no signs of instability or inflammation.  The fifth scar 
was located medial to the posterior border of the tibia, in 
the mid-upper leg, and measure 4 by .3 centimeters.  It was 
superficial.  The veteran reported that it did not bother him 
much.  There were no signs of instability or inflammation.  
The sixth scar was located along the medial posterior margin 
of the tibia and measured 4.1 centimeters by .3 centimeters.  
It was difficult to see.  It was superficial and non-tender.  
There were no signs of instability or inflammation.  The 
veteran reported that it did not bother him much.  The 
seventh scar was located anteriorly just above and lateral to 
the medial malleolus and measured 2 centimeters by 3 
centimeters.  It was difficult to see.  It was superficial 
and non-tender.  There were no signs of instability or 
inflammation.  

Peripheral vascular examination revealed that femoral pulse 
was +2 bilaterally without bruits.  Dorsalis pedis pulse was 
+2 bilaterally.  Posterior tibial pulse was +1.5 bilaterally.  
Capillary refill was adequate bilaterally.  There was no 
evidence of vascular insufficiency.  

Examination of the left ankle revealed no swelling, warmth, 
erythema or edema.  Flexion was accomplished without pain and 
there was no evidence of weakness.  With plantar flexion, the 
veteran felt a pulling sensation, but not pain.  There was no 
evidence of weakness on plantar flexion.  Inversion of the 
ankle produced pain without weakness on both active and 
passive motion.  Eversion produced a little bit of pain both 
passively and actively.  There was no weakness.  There was no 
evidence of weakened movement or incoordination on movement 
of the left ankle.  Active range of motion testing revealed 
plantar flexion to 40 degrees and dorsiflexion of zero 
degrees.  Passive range of motion testing revealed full 
plantar flexion at 45 degrees and dorsiflexion to 10 degrees.  

Examination of the left knee revealed no swelling, warmth or 
erythema.  There was some crepitus with flexion of the left 
knee and some pain and modest facial grimacing.  Apprehension 
test was negative.  There was minimal to mild tenderness on 
palpation about the medial and lateral left knee.  There was 
some weakness of flexion, but the examiner thought that this 
was due to back disability.  The veteran reported that there 
was a little bit of pain with patellar compression then 
stated that there was no pain.  Active range of motion 
testing revealed extension of zero degrees and flexion to 100 
degrees.  Passive range of motion testing revealed extension 
to zero degrees and flexion to 135 degrees.  The veteran 
complained of pain with the left knee flexion and extension 
at the end of active range of motion.  

Examination of the left lower leg revealed mild tenderness 
over the lower 1/2 of the tibia.  There was no bony deficit 
palpated.  There was no false motion or abnormal angulation.  
There was no warmth, erythema, or edema.  

Neurologic examination revealed that deep tendon reflexes and 
knee jerks were +3 bilaterally and ankle jerks were +2 
bilaterally.  Motor examination revealed that there was no 
evidence for localized weakness in the lower extremity except 
involving extension of the left knee which the examiner 
thought was due to the veteran's back.  Sensory examination 
was intact.  There was no evidence for localized hypesthesia 
to a significant degree.  There was some numbness over the 
scar in the region of the medial left knee.  There was no 
incoordination or abnormal movements.  

The impression was spiral fracture, distal left tibia, well 
healed without evidence for instability at the fracture site, 
but with some localized pain; multiple fragmentation grenade 
wounds of the left lower extremity; chronic sprain left 
ankle.  The examiner opined that there were no vascular or 
neurologic residuals evident from the wounds to the left 
lower extremity.  There was no significant muscle impairment.  
There was no evidence of significant atrophy of any of the 
major muscle groups of the left lower extremity.  X-rays 
revealed multiple foreign bodies in the left leg and an old 
deformity of the left distal tibia.  There were no recent 
fractures or acute bony changes.  There were multiple 
metallic densities in the soft tissue in the posterior aspect 
of the upper tibia and fibula as well as the anterior aspect 
of the distal tibia and fibula, as well as in the anterior 
aspect of the distal tibia and fibula.  X-rays of the left 
ankle revealed no bony erosions or abnormal periosteal 
reactions.  There were no recent fractures or dislocations.  
The ankle mortise was not remarkable.  X-rays of the left 
knee revealed a metallic foreign body in the soft tissue 
anterior to the distal femur.  

Color photographs are of record which are consistent with the 
examination.  

With regard to his gallbladder, the examiner noted that 
during service, the veteran sustained a fragment wound of the 
abdomen that went through his liver and into his gallbladder 
which necessitated gallbladder removal.  Currently, the 
veteran reported that he was having problems with diarrhea 
which dated back about 30 years, as confirmed by his wife.  
He reported that when eating, he would have to go to the 
bathroom during the meal or shortly thereafter.  If he did 
not eat in the morning, his stomach would start to burn and 
if he did eat, he would have diarrhea.  His diarrhea stools 
were described as liquid.  They were associated with 
significant abdominal cramps.  The veteran described episodes 
consisting of cramping, abdominal pain, feeling of flushing, 
and diaphoresis.  The veteran stated that his forehead got 
hot and he felt flushed.  His wife stated that he appeared 
pale.  The veteran related that his stomach got hot and he 
would at times try to prevent fecal incontinence.  He 
reported that he moved his bowels 5 to 6 time daily.  He also 
reported having nausea without vomiting.  He reported that 
over the past 15 years, he had had incontinence of stool 
about once every 3 days.  If he coughed or passed gas, he 
would have an episode.  Dietary changes had not improved the 
diarrhea.  Mild products definitely made it worse.  He denied 
weight loss.  He stated that eating small meals made it 
better.  He indicated that he had seen some mucous and blood 
in his stools.  He reported that the diarrhea problem 
negatively impacted his social life.  With regard to 
abdominal scarring, the veteran reported that there were no 
problems.  He denied any pain, tenderness, signs of 
instability, or inflammation.  

The examiner noted that the veteran had had multiple liver 
function tests done over the last two years which were all 
normal.  

Physical examination revealed that the veteran was 153.8 
pounds.  Examination of his abdomen revealed a 20.2 by .9 
centimeters midline abdominal scar that was pale.  The scar 
was deep and involved the subcutaneous tissue.  It was not 
tender.  There were no signs of instability or inflammation.  
There was also a 6 by .3 centimeter scar on the right lateral 
subcostal area where a drain was placed.  There were no signs 
of instability or inflammation.  There was no diffuse 
tenderness about the abdomen other than in the periumbilical 
region.  The tenderness was most marked in the lower abdomen 
in both the left mid and right sides.  No 
hepatosplenectomegaly was detected.  No hernia was detected.  
The veteran declined to have a rectal examination.  

The diagnosis was status post shrapnel wound which penetrated 
the liver and gallbladder with subsequent cholecystectomy 
with no residuals.  Also diagnosed was chronic diarrhea, more 
likely than not secondary to lactose intolerance and 
irritable bowel syndrome.  The examiner stated that the 
veteran's chronic diarrhea was related to his shrapnel wound 
with penetration to the liver and gallbladder with subsequent 
cholecystectomy.  The examiner noted that when the veteran 
was initially examined after service, he complained of 
constipation, not diarrhea.  It was felt that he likely had 
an irritable bowel syndrome and lactose intolerance to 
explain his diarrhea.  It was also felt that he had 
hyperactive gastrocolic reflex.  X-rays of the abdomen 
revealed that the abdominal findings were non-specific.  
There was a small metallic density in the right upper 
quadrant.  There were no abnormal masses or calcifications.  
The liver and spleen were not remarkable.  A small bowel 
series was performed.  There was normal transit time with the 
barium reaching the colon after 30 minutes.  There were no 
abnormal narrowings or intrinsic defects.  A gastrointestinal 
series was performed.  The visualized distal esophagus 
appeared normal.  The stomach, pyloric canal, and duodenum 
were not remarkable.  


Analysis for Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  


Removal of the Gallbladder

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for removal of the gallbladder, the 
Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  In this case, stages ratings are 
warranted.  

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  The 
changes, however, did not involve rating criteria, in 
pertinent part, under Diagnostic Code 7318, removal of 
gallbladder, or Diagnostic Code 7319, irritable colon 
syndrome.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

In evaluating residuals of gallbladder removal, mild symptoms 
warrant a 10 percent evaluation.  Severe symptoms warrant a 
30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7318.

Under Diagnostic Code 7319, irritable colon syndrome, a 10 
percent rating is assigned for moderate symptoms, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is assigned when the 
disability is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, in this case, the veteran does not 
contend nor does the record show significant weight loss as a 
manifestation of the veteran's service-connected disability.

A review of the evidence shows that on the veteran's initial 
VA examination in 1970, he complained of constipation, gas, 
and pain in his abdomen.  He had these symptoms approximately 
one time per week.  They were no constant and did not include 
diarrhea.  There was no objective evidence on examination 
other than some abdominal tenderness.  The Board finds that 
the veteran demonstrated no more than mild symptoms at this 
time.  As such, a rating in excess of 10 percent was not 
warranted under either applicable diagnostic code.  

The veteran also had residual scarring in the abdominal area 
due to the gallbladder removal.  Separate service connection 
was granted for that disorder, scar of the abdomen, and a 
non-compensable rating was assigned.  The issue of an 
increased rating for that scarring is not under appeal.  

The veteran was granted a 10 percent rating by the RO dating 
back to March 1970, based on clear and unmistakable error.  
The veteran was invited to submit medical evidence with 
regard to the assigned rating, from that time.  He did not do 
so.  The claims file reflects that the veteran was afforded a 
VA examination in August 2001 which addressed the severity of 
the service-connected gallbladder disability.  There is no 
objective evidence of record dated between the June 1970 VA 
examination and the August 2001 VA examination.  

As of August 2001, the record establishes that the veteran 
has had abdominal distress to include diarrhea on a constant 
basis.  A VA examiner has stated that the veteran's chronic 
diarrhea is related to his shrapnel wound with penetration to 
the liver and gallbladder with subsequent cholecystectomy.  
The veteran was diagnosed with irritable bowel syndrome.  The 
Board finds that a 30 percent rating is warranted under 
either Diagnostic Code 7318 or 7319, for severe symptoms.  

The veteran initially filed his claim for an increased rating 
on November 13, 2000, indicating an increase in disability.  
The Board accepts that his symptoms did not increase on the 
exact date of the August 2001 examination.  The Board accepts 
that the increase occurred when the claim was received, 
November 13, 2000.  

Here, there are no schedular criteria for a rating in excess 
of 30 percent that are applicable in this case.  The veteran 
is being granted the maximum rating as of November 13, 2000.  
By analogy per 38 C.F.R. § 4.20, the Board has considered 
whether a higher rating is warranted under any other 
diagnostic code applicable to the gallbladder or colon.  
However, a higher rating is not warranted as the veteran has 
not demonstrated weight loss or malnutrition.  See Diagnostic 
Code 7323.  

In determining whether higher ratings are warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  In light of 
the above, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for removal of the gallbladder prior to November 13, 2000, 
but the evidence supports an increased rating of 30 percent 
from November 13, 2000.


Fracture of the Left Tibia with Scars and Retained Foreign 
Bodies

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the veteran's left lower extremity disorder has 
been rated as 10 percent disabling based on neuralgia under 
Diagnostic Code 8525.  

The Board will consider all applicable diagnostic codes.  The 
Court, in Esteban v. Brown, 6 Vet. App. 259 (1994), stated 
that separate manifestations of the same disability may be 
rated individually if none of the symptomatology for any one 
of the conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Thus, separate 
ratings may be assigned based on orthopedic impairment, 
neurologic impairment, and impairment due to scarring as long 
as the symptomatology for each is separate.

The veteran describes having pain and weakness of the left 
lower extremity.  As noted below, the case is being remanded 
to the RO for consideration of separate ratings based on 
impairment of the left knee and left ankle.  Although the 
veteran complains of pain and weakness of the left leg in 
general, there is no basis for a separate rating based on 
impairment of the tibia.  

Impairment of the tibia is rated under Diagnostic Code 5262.  
Under that code, a 10 percent rating is warranted when there 
is malunion, with slight knee or ankle disability.  The 
rating is increased to 20 percent when there is moderate knee 
or ankle disability and 30 percent when severe.  If it 
involves nonunion, it is rated at 40 percent.  38 C.F.R. § 
4.71a, Code 5262.  The veteran does not have any of these 
manifestation; thus, a rating under this code is not 
appropriate.  

Although the veteran sustained shell fragment wounds in the 
area of the left lower extremity, he did not sustain muscle 
damage; thus a rating based on muscle injury is not 
appropriate.  The VA examiner stated that there was no 
significant muscle impairment and no evidence of significant 
atrophy of any of the major muscle groups of the left lower 
extremity.  

As noted, the veteran has been assigned a 10 percent rating 
under Diagnostic Code 8525, which governs ratings based on 
paralysis of the posterior tibial nerve.  See 38 C.F.R. § 
4.124a.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Under Diagnostic Code 8525, a 10 percent evaluation is 
warranted when paralysis is moderate and incomplete; and a 10 
percent evaluation is also to be assigned when paralysis is 
mild and incomplete.  A 20 percent evaluation is warranted 
when paralysis is severe but incomplete.  

In this case, the veteran reports having numbness over 
several scar sites and numbness has been objectively noted 
with regard to scarring on the medial left knee.  There is no 
evidence that there is any functional impairment associated 
with this numbness.  Thus, it is wholly sensory.  Moreover, 
the numbness is not severe.  As such, no more than a 10 
percent is warranted.  

The Board must also consider whether a separate rating is 
warranted for scars.  The veteran has multiple areas of 
scarring.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803 (2002).  Under the old criteria, a 10 percent 
rating is assigned for a superficial scar which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2002).  Scars may also be rated based 
on limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2004).

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  In this case, 
neither version is more favorable to the veteran.

The Board notes that there is a scar which measures 2.6 by .5 
centimeters on the medial left knee.  It was noted to be 
sensitive to the touch and the veteran reported some pain.  
As such, the Board finds that under either the old or new 
rating criteria, a separate 10 percent rating is warranted 
for that scar under Diagnostic Code 7804.  

Otherwise, the scars have been described by VA examiners as 
being superficial, non-tender, and without instability or 
inflammation.  They are not unstable.  They do not cause 
limitation of motion and are not over areas of 144 square 
inches (929 sq. cm.) or greater or other functional 
impairment.  

The Board has considered DeLuca and acknowledges the 
veteran's difficulty with pain and weakness.  However, even 
considering the veteran's complaints of pain, his left lower 
extremity disability is not rated based on limitation of 
motion.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for residuals of a fracture of the left 
tibia with scars and retained foreign bodies, but the 
evidence supports a separate 10 percent rating for a 2.6 by 
.5 centimeter scar on the medial left knee.


ORDER

Entitlement to a rating in excess of 10 percent for removal 
of the gallbladder prior to November 13, 2000, is denied.  

Entitlement to a rating of 30 percent for removal of the 
gallbladder, from November 13, 2000, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased rating for residuals of a 
fracture of the left tibia with scars and retained foreign 
bodies, is denied.  

A separate 10 percent rating for a 2.6 by .5 centimeter scar 
on the medial left knee, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

Unfortunately, a remand is required as to the remaining 
issues.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran sustained multiple shell fragment wounds during 
combat service.  In pertinent part, he was service connected 
for scars of the left leg with retained foreign bodies.  
Recently, in a January 2004 rating decision, service 
connection was also granted for residuals of shrapnel wounds 
to the left foot and a separate rating was assigned.  The VA 
examination reports reflect that he has left knee and left 
ankle disabilities.  The Board finds that the agency of 
original jurisdiction (AOJ) must consider separate ratings 
for left knee and left ankle disabilities, separate from 
scarring in those areas.  See Esteban.  

A VCAA letter should be issued as to this matter.  
Accordingly, this case is REMANDED for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 



VCAA and subsequent interpretive authority.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AOJ should address the matter of 
separate ratings for left knee and left 
ankle disabilities, other than scarring 
in those areas.  If the decision with 
respect to any issue remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


